           Case 6:19-ap-01050-MH                   Doc 21 Filed 06/06/19 Entered 06/06/19 13:18:22                                      Desc
                                                    Main Document    Page 1 of 4



  Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
  Email Address


  Baruch C. Cohen, Esq. (SBN 159455)
  LAW OFFICE OF BARUCH C. COHEN
           A Professional Law Corporation
  4929 Wilshire Boulevard, Suite 940
  Los Angeles, California 90010
  (323) 937-4501 Fax (323) 937-4503
  e-mail: baruchcohen@baruchcohenesq.com




       Individual appearing without attorney
       Attorney for Plaintiffs

                                            UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE DIVISION

  In re:
                                                                               CASE NO.: 6:19-bk-10279-MH
  THOMAS MOUNT
                                                                               CHAPTER: 7
                                                                               ADVERSARY NO: 6:19-ap-01050-MH
                                                                Debtor(s).

  JONATHAN BAKER & BAKER ENTERTAINMENT
  GROUP
                                                                               NOTICE OF LODGMENT OF ORDER OR
                                                                               JUDGMENT IN ADVERSARY PROCEEDING
                                                               Plaintiff(s),
                                                                               RE:
                                     vs.
                                                                               COMPLAINT BY JONATHAN BAKER &
  THOMAS MOUNT                                                                 BAKER ENTERTAINMENT GROUP AGAINST
                                                                               THOMAS MOUNT
                                                               Defendant.




PLEASE TAKE NOTE that the order or judgment titled (revised) STATUS CONFERENCE AND
SCHEDULING ORDER PURSUANT TO LBR 7016-1(a)(4) was lodged on 6/06/2019 and is attached. This
order relates to the motion which is docket number 1.




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                  F 9021-1.2.ADV.NOTICE.LODGMENT
            Case 6:19-ap-01050-MH                    Doc 21 Filed 06/06/19 Entered 06/06/19 13:18:22                                       Desc
                                                      Main Document    Page 2 of 4

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address


 Baruch C. Cohen, Esq. (SBN 159455)
 LAW OFFICE OF BARUCH C. COHEN
          A Professional Law Corporation
 4929 Wilshire Boulevard, Suite 940
 Los Angeles, California 90010
 (323) 937-4501 Fax (888) 316-6107
 e-mail: baruchcohen@baruchcohenesq.com




          Debtor(s) appearing without attorney
          Attorney for: Plaintiffs

                                            UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION

 In re:                                                                        CASE NO.: 6:19-bk-10279-MH
                                                                               CHAPTER: 7
 THOMAS MOUNT
                                                                               ADVERSARY NO: 6:19-ap-01050-MH
                                                                Debtor(s)
                                                                                   STATUS CONFERENCE AND SCHEDULING
 JONATHAN BAKER & BAKER ENTERTAINMENT                                               ORDER PURSUANT TO LBR 7016-1(a)(4)
 GROUP
                                                                               DATE: 6-5-2019
                                                                Plaintiff(s)
                                                                               TIME: 2:00 p.m.
                                      vs.
                                                                               COURTROOM: 303
 THOMAS MOUNT                                                                  ADDRESS: 3420 Twelfth Street, Riverside CA 92501

                                                            Defendant(s)

1.   A status conference took place on the date and time indicated above.
2.   Parties and counsel were present as reflected in the court record.
3.   This matter is disposed of as follows:
     a.         Continued to the following date for a further status conference:                   11-6-2019 at 2:00 PM
     b.         A joint status report must be filed and served, including a judge’s copy, by: 10-30-2019
     c.         The last day to join other parties and to amend pleadings is (specify date):
     d.         The last day for dispositive motions (ie., Motion for Summary Judgment) to be filed and served, including a
                judge’s copy, is: 9-20-2019
     e.         The last date for pre-trial motions to be heard is (date):
     f.         The last day for discovery to be PROPOUNDED, including receiving responses to discovery requests, is
                8-30-2019
     g.         A       pre-trial stipulation or        pre-trial order must be filed and lodged by (date)                              (time)
                    No pre-trial stipulation or pre-trial order is required

            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                             Page 1                              F 7016-1.2.ORDER.STATUS.CONF
         Case 6:19-ap-01050-MH                    Doc 21 Filed 06/06/19 Entered 06/06/19 13:18:22                                       Desc
                                                   Main Document    Page 3 of 4
    h.        A pre-trial conference is set for (date)                           (time)
                 No pre-trial conference is required
    i.        Estimate of time for trial (specify number of hours):
    j.        A trial is set for (date)                     (time)
    k.        The adversary proceeding is dismissed for failure to appear or prosecute
                 with prejudice     without prejudice
    l.        Notice of next status conference or pre-trial conference date is waived
    m.        Other (specify):
         a. Defendant’s counsel stipulated on the record that Defendant now consents to the jurisdiction of this Court
            (even though on his previous status report he did not consent to the jurisdiction)
         b. Defendant's Motion to Set Aside Entry of Default Pursuant to FRCP 55(c) incorporated by FRBP 7055 [Doc-9]
            GRANTED on the condition that Defendant pay Plaintiffs' counsel Baruch C. Cohen $1,000.00 by 6-21-2019
         c.   Defendant's 4-25-2019 Answer to Complaint [Doc-7] is the operative Answer
         d. The parties are ordered to mediation by 10-4-2019
         e. Mediation Order to be lodged by 8-30-2019
         f.   No pretrial hearing has been scheduled yet.
         g. The Court will allow direct testimony at trial by declaration.
         h. At the pretrial hearing the Court will discuss its preferences as to when to file motions in limine
         i.   Plaintiffs' counsel to give notice
                                                                         ###




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 2                              F 7016-1.2.ORDER.STATUS.CONF
        Case 6:19-ap-01050-MH                   Doc 21 Filed 06/06/19 Entered 06/06/19 13:18:22                                      Desc
                                                 Main Document    Page 4 of 4



                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                               4929 Wilshire Boulevard, Suite 940, Los Angeles, California 90010.

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER OR JUDGMENT IN
ADVERSARY PROCEEDING will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On 6/6/2019,
I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons
are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C Cohen (IP)                                  bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
Charles W Daff (TR)                                  charleswdaff@gmail.com, c122@ecfcbis.com
Christopher Hewitt (DB)                              hewittesq@yahoo.com
US Trustee (RS)                                      ustpregion16.rs.ecf@usdoj.gov

                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On 6/6/2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 6/6/2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Hon. Mark D. Houle, USBC, Central District of California, 3420 Twelfth Street, Suite 365, Riverside, CA 92501




                                                                                         Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  6/6/2019              Baruch C. Cohen, Esq.                                                 /s/ Baruch C. Cohen
  Date                         Printed Name                                                   Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 2                  F 9021-1.2.ADV.NOTICE.LODGMENT
